Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendments dated 2/24/2020 and 10/12/2020, IDS dated 9/4/2020 have been entered.
Priority
This application is a CON of 16/130,048 (filed 9/13/2018) PAT 10613079 is a CON of 15/398,130 (filed 1/4/2017) PAT 10107796 is a DIV of 14/692,242 (filed 4/21/2015) PAT 9594075 which claims benefit of 61/982,589 (filed 4/22/2014).

Election/Restrictions
Applicant’s election without traverse of group I, claims 32-45 and 49-50, and species of Cas endonuclease for type A, epilepsy for type B and STX1B for type C in the reply filed on 6/9/2022 is acknowledged. Elected species: STX1B was search but not found, however, CDKL5  was found therefore the same claim is rejected (see art rejection below). Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 35, 44-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. 
Claims 32-34, 36-43 and 49-50 are presented for examination on the merits.

Specification
The CON data in page 1 of specification needs to be updated. 

Drawings
Should Figures 3 and 25 be designated by a legend such as --Prior Art-- because only that which is old is illustrated? See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 32-33 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schildknecht et al. (ALTEX, 2013, 30,4/13, pages 427-444).
For Claim 32: the reference teaches a human derived neural cell (LUHMES, page 427, Summary, line 3++) comprising: an optical reporter of membrane electrical potential (such as GFP/RFP, page 427, Summary, line 9++); and a gene endogenous to the human derived neural cell that has been edited in vitro: ASYN (page 427, Summary, line 4++). 
For Claim 33: the reference teaches an optical actuator/reporter stimulated by light: luciferase (page 441, right column, 1st full paragraph, line 8++).
For Claim 40: the reference teaches the gene endogenous to the cell is associated with a neurological disorder/condition: Parkinson’s disease (page 427, Summary, line 5++).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 32-34 and 40-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schildknecht in view of Zhang (USPN8697359).
Schildknecht teach what is above as described. 
Schildknecht does not explicitly teach the gene endogenous to the cell was edited using a Cas endonuclease and a guide RNA as recited in claim 34, the neurological condition is epilepsy/Dravet syndrome as recited in claims 41-42, the endogenous gene is CDKL5 as recited in claim 43. 
Zhang teaches method of gene editing using Cas endonuclease and guide RNA (Fig. 1) and target disease-associated genes (col. 28, line 33++) including: CDKL5 in neurological disease (col. 31, line 36++) such as epilepsy (col. 32, line 8++) and/or Dravet syndrome (col. 43, line 3++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the invention to use Cas endonuclease/guide RNA to edit endogenous gene such as CDKL5 in epilepsy/Dravet syndrome.   
A person of ordinary skill in the art would have been motivated before the effective filing date of the invention to make the modification because all the cited references teach neurological consitions and Zhang teaches method of gene editing using Cas endonuclease and guide RNA (Fig. 1) and target disease-associated genes (col. 28, line 33++) including: CDKL5 in neurological disease (col. 31, line 36++) such as epilepsy (col. 32, line 8++) and/or Dravet syndrome (col. 43, line 3++).
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various components of the claimed product including use Cas endonuclease/guide RNA to edit endogenous gene such as CDKL5 in epilepsy/Dravet syndrome, etc. is routine and known in the art.  

Claims 32-33 and 36-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schildknecht in view of Kralj (Nature Methods., 2012, 9(1):90-95, IDS).
Schildknecht does not explicitly teach the optical reporter (in a plasmid) comprises a microbial rhodopsin protein, a mutant form of Arch 3: Arch D95N as recited in claims 36-39. 
Kralj teaches reliable optical recording of action/membrane potentials in mammalian neurons using a mutant microbial rhodopsin (page 90, title and abstract and page 93, right column, 2nd full paragraph++) and enable ratiometric voltage measurements with improved robustness to variations in expression or to movement (page 94, right column, line 5++). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the invention to use mutant form of microbial rhodopsin as optical reporter.   
A person of ordinary skill in the art would have been motivated before the effective filing date of the invention to make the modification because all the cited references teach optical recording of neuron signal and Kralj teaches the benefit of using mutant rhodopsin reporter for improved robustness of measurement and identification of spike/differences with low false positive rate (page 93, left column, 2nd full paragraph, line 3++). In addition, it would have been obvious to one skilled in the art to substitute GFP as taught by Schildknecht with mutant microbial rhodopsin to achieve the predictable result of detection of membrane electrical potential with high sensitivity.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various components of the claimed product including use of mutant microbial rhodopsin as optical reporter, etc. is routine and known in the art.  

Claims 32 and 49-50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schildknecht in view of Nagel (Current Biology, 2005, 15:2279-2284, IDS).
Schildknecht does not explicitly teach the optical actuator comprises a chenelrhodopsin protein: channelrhodopsin2 H134R as recited in claims 49-50. 
Nagel teaches light activation of channelrhodopsin2 H134R (page 2279, right column, line 4++) in neurons which is quickly and reversibly activated by light (page 2279, Summary, last line++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the invention to use channelrhodopsin2 H134R as the optical actuator.   
A person of ordinary skill in the art would have been motivated before the effective filing date of the invention to make the modification because all the cited references teach optical reporter and Nagel teaches light activation of channelrhodopsin2 H134R (page 2279, right column, line 4++) in neurons which is quickly and reversibly activated by light (page 2279, Summary, last line++).
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various components of the claimed product including use channelrhodopsin2 H134R as the optical actuator, etc. is routine and known in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 32-33, 36-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 and 7 of USPN 9594075. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to human derived neural cell with optical reporters, whereas the patent also direct to screening of compound on a neurological condition, therefore, the cell of the instant application is rendered obvious of the patent.

Claims 32-33, 36-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5, 9, 11 and 17 of USPN 10107796. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to human derived neural cell with optical reporters, whereas the patent also direct to characterization of a neurological condition, therefore, the cell of the instant application is rendered obvious of the patent.

Claims 32-33, 36-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 5-10 of USPN 10613079 Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to human derived neural cell with optical reporters, whereas the patent also direct to screening of compound on a neurological consition, therefore, the cell of the instant application is rendered obvious of the patent.

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653